Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that Ben Shabtai (U.S. Patent Application Publication No. 2020/0174911) discloses an automated testing of GUI elements of an application using a test script via identifiers ([0011-0015, 0033]).
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “receiving, from a testing device, a request for a screen element structure corresponding to a screen of a graphical user interface ("GUI"), wherein the screen includes a GUI element being tested by the testing device based on a test script” in combination with “retrieving the screen element structure corresponding to the screen, the screen element structure associating the GUI element with at least: a physical identifier used to identify the GUI element in the test script, and multiple logical identifiers used for different test cases” and “selecting, from the screen element structure, a first logical identifier for use in performing an action that is specified for the GUI element in the test script, the first logical identifier being selected based on a test-specific attribute and the physical identifier, wherein the test device uses the first logical identifier to perform the action on the GUI element”, as outlined in independent claims 1, 8, and 15.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113